Citation Nr: 1523371	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-18 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In February 2014, the Board determined that the issue of entitlement to a TDIU had been raised by the record and remanded such claim for additional development.  The case now returns for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Furthermore, where remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As an initial matter, the Board notes that, in a signed and date-stamped decision issued in February 2014, the Board denied the Veteran's claim for an increased rating in excess of 30 percent prior to July 12, 2011, and in excess of 60 percent thereafter for rheumatic heart disease with history of rheumatic fever.  However, the Board observes that it appears that an earlier draft copy of a decision in which a 60 percent rating was awarded as of April 9, 2009, for the Veteran's heart disability was erroneously attached to the Veteran's electronic file.  Such decision clearly was not issued to the Veteran as it does not include a date stamp and was not signed by a Veterans Law Judge.  However, it appears that the AOJ implemented the increased rating assigned in the draft copy of the decision in a March 2014 rating decision and awarded a 60 percent rating for the Veteran's heart disability as of April 9, 2009.  Furthermore, the AOJ appears to have attempted to follow the directives of the draft copy as opposed to the signed copy, which, as will be explained herein, resulted in the fact that the AOJ did not substantially comply with the Board's remand orders. 

Therefore, as an initial matter, the AOJ should reconcile the March 2014 award of a 60 percent rating for the Veteran's heart disability as of April 9, 2009, with the Board's denial of such a rating in the date-stamped and signed February 2014 decision as such may potentially affect the date that the Veteran meets the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  Thereafter, the AOJ should confirm the date that a 60 percent rating for the Veteran's heart disability was awarded.

Additionally, in the date-stamped and signed February 2014 remand, the Board instructed the AOJ to refer the Veteran's claim to the Director of the VA Compensation and Pension Services to determine whether a TDIU on an extraschedular basis was warranted for the period prior to July 12, 2011.  A copy of the director's decision was to be included in the claims file.  Thereafter, entitlement to a TDIU on an extraschedular basis for the period prior to July 12, 2011, was to be adjudicated by the AOJ.  Despite the Board's directive, there is no indication that this development was undertaken.  There is nothing that shows that the Veteran's claim was referred to the Director, or that the AOJ adjudicated the claim for a TDIU on an extraschedular basis for the period prior to July 12, 2011.

The Board notes that when the issue is entitlement to a TDIU on an extraschedular basis, the Board cannot grant TDIU in the first instance without ensuring that the claim is adjudicated in accordance with 38 C.F.R. § 4.16(b).  Nevertheless, it may specifically adjudicate whether to refer a case to the Director of the VA Compensation and Pension Services.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  As noted above, in the February 2014 remand, the Board determined that referral was appropriate. Therefore, after determining the appropriate date of the award of a 60 percent rating for the Veteran's heart disability, the AOJ should refer the Veteran's claim to the Director of the VA Compensation and Pension Services to determine whether a TDIU on an extraschedular basis was warranted for the period prior to when the Veteran met the schedular criteria for a TDIU.  Thereafter, the AOJ should adjudicate the claim for a TDIU on an extraschedular basis for such period.

In addition, in the February 2014 remand, after discussing the Veteran's recent work history, the Board determined that more information was needed concerning the Veteran's employment status, and determined that a VA examination was necessary to determine whether the Veteran's service-connected rheumatic heart disease with a history of rheumatic fever interfered with his ability to work.  The Board specifically requested the VA examiner to address whether the Veteran's disability precluded him from securing and maintaining substantially gainful employment consistent with his education and occupation experience.  The examiner was also instructed to provide rationale for any opinion offered.

In accordance with the remand, the Veteran was afforded a VA examination in August 2014.  The Veteran was diagnosed with rheumatic heart disease.  The examiner noted the following symptoms: angina, shortness of breath, dizziness, and fatigue.  The examiner also noted that the Veteran experienced these symptoms several times a week.  During the examination, the Veteran stated that he retired in November 2013 as a cashier from a department store.  The examiner stated that the Veteran's rheumatic heart disease had a minimal effect on his ability to function because his ejection fracture was within normal limits.  Additionally, the examiner noted that the echocardiogram showed "that the aortic and mitral valves are mildly thickened but gradient across the ventricular out flow tract is not altered."  The Veteran's left ventricle and left atrium were within normal limits.  The examiner concluded that the Veteran's rheumatic heart disease did not impair his ability to perform sedentary work or work requiring mild to moderate exertion.  The examiner also stated that the Veteran's complaints of dyspnea and fatigue were more likely related to deconditioning rather than rheumatic heart disease.

VA must ensure that any medical opinion is based on sufficient facts or data.  Jones v. Shinseki, 23 Vet. App. 382 (2010); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service connection or rating context if it contains only data and conclusions without reasoning or rationale).  Despite the Board's instruction that the examiner offer an opinion based on the Veteran's education and occupational history, the examination report does not include any discussion of the Veteran's educational history, and it only references the Veteran's most recent employment as a cashier at the department store.  Thus, the opinion appears to be based on an incomplete factual history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate or incomplete factual premise is not probative).  Furthermore, although the examiner reported the objective findings of the examination and then concluded that the Veteran's fatigue and dyspnea were most likely related to deconditioning, the examiner did not provide a rationale that connected the medical information highlighted with this conclusion.  See Nieves-Rodriguez v. Peake, supra.

As the August 2014 VA examiner failed to address the Veteran's complete educational and occupational history, and because the examiner failed to provide an adequate rationale supporting the conclusion that the Veteran's fatigue and dyspnea was due to deconditioning, the Board concludes that an addendum opinion addressing these matters is necessary to decide the Veteran's claim for a TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should reconcile the March 2014 award of a 60 percent rating for the Veteran's heart disability as of April 9, 2009, with the Board's denial of such a rating in the date-stamped and signed February 2014 Board decision.  Thereafter, the AOJ should confirm the date that a 60 percent rating for the Veteran's heart disability was awarded.

2.  Return the claims file to the VA examiner who conducted the Veteran's August 2014 examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and this REMAND have been reviewed.  If the August 2014 examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

In this regard, the examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected rheumatic heart disease have on his ordinary activities, to include his employability.  Any opinion offered must reflect consideration the Veteran's level of education, any specialized training, and any previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

Any opinion offered must also reflect consideration of the Veteran's lay statements, as well as other lay statements of record, concerning the effects of his rheumatic heart disease on his ability to secure and maintain substantially gainful employment.

The rationale, not just medical findings, for any opinion offered must be provided.

3.  After determining the appropriate date of the award of a 60 percent rating for the Veteran's heart disability and obtaining the aforementioned addendum opinion, the AOJ should refer the Veteran's claim to the Director of the VA Compensation and Pension Services to determine whether a TDIU on an extraschedular basis was warranted for the period prior to when the Veteran met the schedular criteria for a TDIU.  A copy of the Director's decision must be included in the claims file.  Thereafter, the AOJ must implement the determinations of the Director, Compensation and Pension Service, if so warranted.

4. After ensuring that the above development is
completed and that the examination report is adequate,
the AOJ should adjudicate the issue of whether a TDIU is
warranted for the period after the Veteran met the schedular criteria for a TDIU.

5.  If the claim is denied for any portion of the appeal period, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

